Opinion filed March 8, 2018




                                                 In The

            Eleventh Court of Appeals
                                             __________

                                      No. 11-18-00058-CV
                                          __________

                 MVD ENTERTAINMENT GROUP, Appellant
                                V.
                        BARRY TUBB, Appellee

                         On Appeal from the 132nd District Court
                                 Scurry County, Texas
                              Trial Court Cause No. 25537

                    MEMORANDUM OPINION
        MVD Entertainment Group has filed a motion to dismiss this appeal. MVD
indicates that the parties have settled this matter, and MVD requests that this court
issue an order dismissing the appeal. In accordance with MVD’s request, we dismiss
this appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


March 8, 2018                                                               PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.